

Exhibit 10.10
Execution Version


Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Seventh Amendment”), is dated as of November 8, 2019 and is among
American Airlines, Inc., a Delaware corporation (the “Borrower”), American
Airlines Group Inc., a Delaware corporation (the “Parent” or the “Guarantor”),
the Consenting Revolving Lenders (as defined below) party hereto, the Sixth
Amendment Non-Extending Revolving Lender (as defined below) and Citibank N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) and as an
issuing lender (in such capacity, an “Issuing Lender”). Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided to such terms in the Credit Agreement (as
defined below).
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Amended and Restated Credit and Guaranty Agreement, dated as of
April 20, 2015 (as amended by that certain First Amendment to Amended and
Restated Credit and Guaranty Agreement, dated as of October 26, 2015, as further
amended by that certain Second Amendment to Amended and Restated Credit and
Guaranty Agreement, dated as of September 22, 2016, as further amended by that
certain Third Amendment to Amended and Restated Credit and Guaranty Agreement,
dated June 14, 2017, as further amended by that certain Fourth Amendment to
Amended and Restated Credit and Guaranty Agreement, dated August 21, 2017, as
further amended by that certain Fifth Amendment to Amended and Restated Credit
and Guaranty Agreement, dated September 17, 2018, as further amended by that
certain Sixth Amendment to Amended and Restated Credit and Guaranty Agreement,
dated December 10, 2018, and as further amended, amended and restated,
supplemented or otherwise modified up to, but not including the Seventh
Amendment Effective Date (as defined below), the “Credit Agreement”);
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, the Borrower may
make a Revolver Extension Offer to all Revolving Lenders holding Revolving
Commitments under the Credit Agreement to extend the maturity date of each such
Revolving Lender’s Revolving Commitment;
WHEREAS, the Borrower hereby (i) requests that each Revolving Lender that is a
party to the Credit Agreement immediately prior to the Seventh Amendment
Effective Date (other than the Sixth Amendment Non-Extending Revolver Lender)
(each, an “Existing Revolving Lender”) extend the maturity of such Existing
Revolving Lender’s Revolving Commitment pursuant to, and in accordance with the
terms of, Section 2.28(b), (c), (d) and (e) of the Credit Agreement and this
Seventh Amendment (with such request constituting a Revolver Extension Offer for
purposes of the Credit Agreement) and requests that the Administrative Agent
waive any applicable notice period otherwise required thereby and (ii) specifies
as the Minimum Extension Condition for such Revolving Extension Offer that all
such Revolving Commitments (other than the Non-Extended Revolver Commitments) be
subject to the Revolving Extension contemplated hereby;
WHEREAS, the undersigned Existing Revolving Lenders (other than the Sixth
Amendment Non-Extending Revolving Lender) (the “Consenting Revolving Lenders”)
are willing to extend the maturity date of their respective Revolving
Commitments (the “Extended Revolving Commitments”), subject to and on the terms
and conditions set forth herein and in Section 2.28(b), (c), (d) and (e) of the
Credit Agreement;
WHEREAS, pursuant to Section 2.27 of the Credit Agreement, the Borrower may
request an increase to the existing Revolving Commitments, subject to and on the
terms and conditions provided therein;




--------------------------------------------------------------------------------




WHEREAS, the Borrower hereby notifies the Administrative Agent of its request
for $100,000,000 of new Revolving Commitments (the “New Revolving Commitments”)
to be made available by the Consenting Revolving Lenders with respect to such
New Revolving Commitments in the amount specified therefor on Schedule 1 hereto
and requests that the Administrative Agent waive any applicable notice period
otherwise required;
WHEREAS, each Consenting Revolving Lender is willing to provide a New Revolving
Commitment in the amount set forth opposite its name on Schedule 1 hereto,
subject to and on the terms and conditions set forth herein and in the Credit
Agreement;
WHEREAS, the undersigned Consenting Revolving Lenders and the Sixth Amendment
Non-Extending Revolving Lender and the Borrower desire to reallocate the
Revolving Commitments (the “Reallocation”) and that each Revolving Lender will
hold such Revolving Commitment as is set out opposite its name on Schedule 1;
WHEREAS, the Borrower, the Administrative Agent and the Revolving Lenders wish
to amend the Credit Agreement to provide for certain other modifications to the
Credit Agreement, in each case, on the terms and subject to the conditions set
forth herein;
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, the Sixth
Amendment Non-Extending Revolving Lender shall continue to have Revolving Credit
Commitments (the “Non-Extended Revolver Commitments”); and
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE - Increase in Revolving Commitments. On the Seventh Amendment
Effective Date, the Borrower, the Consenting Revolving Lenders and the Sixth
Amendment Non-Extending Revolving Lender agree that (1) the Total Revolving
Commitments shall be $1,642,500,000, consisting of $1,630,500,000 of Seventh
Amendment Extended Revolver Commitments and $12,000,000 of Non-Extended Revolver
Commitments and (2) the New Revolving Commitments shall constitute Extended
Revolving Commitments for all purposes of the Credit Agreement and the other
Loan Documents.
SECTION TWO - Extension of Revolving Facility. On the Seventh Amendment
Effective Date (immediately after giving effect to the Reallocation contemplated
in Section One), the Borrower, each Consenting Revolving Lender and the Sixth
Amendment Non-Extending Revolving Lender agree that the Credit Agreement is
modified as follows:
(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
““Seventh Amendment” means the Seventh Amendment to this Credit Agreement, dated
as of November 8, 2019 among the Borrower, Citibank N.A., as administrative
agent and as an issuing lender and the Lenders party thereto.”
““Seventh Amendment Effective Date” shall have the meaning provided in the
Seventh Amendment.”;
““Seventh Amendment Extended Revolving Commitments” means the Revolving
Commitments of each Seventh Amendment Extending Revolving Lender.”
““Seventh Amendment Extending Revolving Lender” shall mean each Revolving Lender
that has provided a signature page on or prior to November 8, 2019 voting in
favor of accepting the Seventh Amendment Extension Offer and extending the
Revolving Facility Maturity Date as set forth in the Seventh


2

--------------------------------------------------------------------------------




Amendment, which, for the avoidance of doubt, shall not include the Sixth
Amendment Non-Extending Revolving Lender.”
““Seventh Amendment Extension Offer” means the Extension Offer made pursuant to
the Seventh Amendment.”
(b)The definition of “Commitment Fee Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Commitment Fee Rate” shall mean (x) 0.625% per annum (other than with respect
to any Sixth Amendment Non-Extended Revolving Commitments) and (y) in respect of
Sixth Amendment Non-Extended Revolving Commitments, 0.75% per annum.”;
(c)The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended by adding “and Revolving Loans in respect of Seventh
Amendment Extended Revolving Commitments” after “solely in respect of the 2017
Replacement Term Loans” where it is used therein.
(d)The definition of “Revolving Facility Maturity Date” appearing in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
““Revolving Facility Maturity Date” shall mean, (a) with respect to Seventh
Amendment Extended Revolving Commitments, that have not been extended pursuant
to Section 2.28(b), but including Revolving Commitments extended or made
available pursuant to the Seventh Amendment, October 11, 2024, (b) with respect
to Sixth Amendment Non-Extended Revolving Commitments that have not been
extended pursuant to Section 2.28(b), October 13, 2022 and (c) with respect to
Extended Revolving Commitments extended after the Seventh Amendment Effective
Date, the final maturity date therefor as specified in the applicable Extension
Offer accepted by the respective Revolving Lender or Revolving Lenders.”;
(e)The definition of “Revolving Commitment” is hereby amended by deleting the
last sentence of said definition in its entirety and inserting in lieu thereof
the following new sentence:
“The aggregate amount of the Total Revolving Commitments as of the Seventh
Amendment Effective Date is $1,642,500,000, consisting of $1,630,500,000 of
Seventh Amendment Extended Revolver Commitments and $12,000,000 of Seventh
Amendment Non-Extended Revolver Commitments.”;
(f)The definition of “Sixth Amendment Non-Extending Revolving Lender” is hereby
amended and restated in its entirety as follows:
““Sixth Amendment Non-Extending Revolving Lender” shall mean, Texas Capital
Bank, N.A., and any successor or permitted assign of a Sixth Amendment
Non-Extending Revolving Lender.”
(g)Section 2.20(a) of the Credit Agreement is here by amended and restated in
its entirety as follows:
“The Borrower shall pay to the Administrative Agent for the accounts of the
Revolving Lenders a commitment fee (the “Commitment Fee”) for the period
commencing on the Closing Date to the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments or the earlier date of
termination of the applicable Revolving Commitment, computed (on the basis of
the actual number of days elapsed over a year of 360 days) at the Commitment Fee
Rate on the average daily Unused Total Revolving Commitment. Such Commitment
Fee, to the extent then accrued, shall be payable quarterly in arrears
(a) following the Closing Date on the last Business Day of each March, June,
September and December,


3

--------------------------------------------------------------------------------




(b) on the Revolving Facility Termination Date with respect to the applicable
Revolving Commitments and (c) as provided in Section 2.11, upon any reduction or
termination in whole or in part of the Total Revolving Commitment (provided that
such fee will be prorated based on the Commitment Fee set forth in the Sixth
Amendment or Seventh Amendment, as applicable for the fiscal quarter in which
the Sixth Amendment Effective Date or Seventh Amendment Effective Date, as
applicable occurs).”; and
(h)“Annex A” of the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Schedule 1.
Notwithstanding anything in this Seventh Amendment or the Credit Agreement to
the contrary, the Administrative Agent hereby waives (a) the minimum notice
required by Section 2.27(a) of the Credit Agreement in connection with the
establishment of the New Revolving Commitments and (b) the minimum notice
required by Section 2.28(e) of the Credit Agreement in connection with the
Revolver Extension to be effected pursuant to this Seventh Amendment.
SECTION THREE - The parties hereto agree that, as of the Seventh Amendment
Effective Date (as defined below) and in connection with the Seventh Amendment:
(a)    each of Citigroup Global Markets Inc. (“Citi”), Barclays Bank PLC
(“Barclays”), Credit Suisse Securities (USA) LLC (“CS Securities”), Deutsche
Bank Securities Inc. (“DBSI”), Goldman Sachs Lending Partners LLC (“GSLP”),
Industrial and Commercial Bank of China Limited, New York Branch (“ICBC”),
JPMorgan Chase Bank, N.A. (“JPMCB”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“ML”), Morgan Stanley Senior Funding, Inc. (“MS”), Sumitomo Mitsui
Banking Corporation (“SMBC”), BNP Paribas Securities Corp. (“BNP Securities”),
Credit Agricole Corporate and Investment Bank (“CA-CIB”), HSBC, MUFG, Standard
Chartered Bank (“SCB”), U.S. Bank National Association (“US Bank”), and BoT
shall be designated as, and perform the roles associated with, a joint lead
arranger and bookrunner;
(b)    each of Citi, Barclays, CS Securities, DBSI, GSLP, ICBC, JPMCB, Bank of
America, N.A., MS and SMBC shall be designated as, and perform the roles
associated with, a syndication agent; and
(c)    each of BNP Securities, CA-CIB, HSBC, MUFG, SCB, US Bank, and BoT shall
be designated as, and perform the roles associated with, a documentation agent.
SECTION FOUR - Conditions to Effectiveness. The provisions of Sections One and
Two of this Seventh Amendment shall become effective on the date (the “Seventh
Amendment Effective Date”) when each of the following conditions specified below
shall have been satisfied:
(a)the Borrower, the Guarantor, the Administrative Agent, each Issuing Lender,
each Consenting Revolving Lender and the Sixth Amendment Non-Extending Revolving
Lender shall have signed a counterpart hereof (whether the same or different
counterparts) and in each case shall have delivered the same to Milbank LLP, 55
Hudson Yards, New York, NY 10001, attention: Joshua Forman;
(b)all reasonable invoiced out-of-pocket expenses incurred by the Consenting
Revolving Lenders and the Administrative Agent pursuant to Section 10.04 of the
Credit Agreement (including the reasonable and documented fees, charges and
disbursements of counsel) and all accrued and unpaid fees (other than the
Commitment Fee, which shall be payable in accordance with the Credit Agreement),
owing and payable (including any fees agreed to in connection with this Seventh
Amendment) shall have been paid to the extent invoiced at least two (2) Business
Days prior to the Seventh Amendment Effective Date (or such shorter period as
may be agreed by the Borrower);
(c)the Borrower shall have paid (or caused to be paid), for the account of each
Consenting Revolving Lender, a one-time, non-refundable fee equal to the amount
set forth in that certain Consenting Revolving Lenders’ fee letter, among the
Consenting Revolving Lenders and the Borrower, dated as of the Seventh Amendment
Effective Date;


4

--------------------------------------------------------------------------------




(d)the Administrative Agent shall have received a customary written opinion of
Latham & Watkins LLP, special counsel for Parent, the Borrower and the Guarantor
addressed to the Administrative Agent and the Revolving Lenders party hereto,
and dated the Seventh Amendment Effective Date;
(e)the Borrower shall have paid to the Administrative Agent (for the account of
the Consenting Revolving Lenders) all fees and interest accrued pursuant to
Sections 2.07, 2.15, 2.16 and 2.21 of the Credit Agreement in respect of the
Revolving Facility to, and including, the Seventh Amendment Effective Date,
whether or not then due and payable under the terms of the Credit Agreement;
(f)the condition to the Revolving Extension effected pursuant to this Seventh
Amendment set forth in Section 2.28(b) and 2.28(c) of the Credit Agreement shall
have been satisfied and the conditions to the establishment of the New Revolving
Commitments pursuant to this Seventh Amendment set forth in Section 2.27(b) of
the Credit Agreement shall have been satisfied;
(g)the Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary (or similar Responsible Officer), dated the Seventh
Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this Seventh Amendment or any other document delivered by it in
connection herewith (such certificate to contain a certification of another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (g)),
(ii) attaching each constitutional document of each Loan Party or certifying
that each constitutional document of each Loan Party previously delivered to the
Administrative Agent has not been amended, supplemented, rescinded or otherwise
modified and remains in full force and effect as of the date hereof, (iii)
attaching resolutions of each Loan Party approving the transactions contemplated
by the Seventh Amendment and (iv) attaching a certificate of good standing for
the Borrower and the Guarantor of the state of such entity’s incorporation or
formation, dated as of a recent date, as to the good standing of that entity (to
the extent available in the applicable jurisdiction);
(h)the Administrative Agent shall have received evidence that the Sixth
Amendment to that certain Amended and Restated Credit and Guaranty Agreement
dated the date hereof, among, inter alios, the Borrower and Deutsche Bank AG New
York Branch as administrative agent and the Fifth Amendment to that certain
Credit and Guaranty Agreement, dated as of the date hereof, among, inter alios,
the Borrower and Barclays Bank PLC as administrative agent have, or will
contemporaneously with the Seventh Amendment Effective Date, become effective;
and
(i)the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date; provided, that any representation or warranty
that is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date; and provided, further, that
for purposes of this clause (i), the representations and warranties contained in
(i) Section 3.04(a) of the Credit Agreement shall be deemed to refer to Parent’s
Annual Report on Form 10-K for 2018 filed with the SEC (as amended) and all
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K that have been
filed since December 31, 2018 by Parent with the SEC (as amended) and (ii)
Section 3.05(a) of the Credit Agreement shall be deemed to refer to the audited
consolidated financial statements of Parent and its Subsidiaries for the fiscal
year ended December 31, 2018, included in Parent’s Annual Report on Form 10-K
for 2018 filed with the SEC (as amended) and the unaudited consolidated
financial statements of Parent and its Subsidiaries for the fiscal quarters
ended March 31, 2019, June 30, 2019 and September 30, 2019, and (B) as to the
absence of any event occurring and continuing, or resulting from this Seventh
Amendment on, the Seventh Amendment Effective Date, that constitutes a Default
or Event of Default.


5

--------------------------------------------------------------------------------




SECTION 5 - No Default; Representations and Warranties. In order to induce the
Consenting Revolving Lenders, the Sixth Amendment Non-Extending Lender and the
Administrative Agent to enter into this Seventh Amendment, the Borrower
represents and warrants to each of the Consenting Revolving Lenders, the Sixth
Amendment Non-Extending Lender and the Administrative Agent that, on and as of
the date hereof after giving effect to this Seventh Amendment, (i) no Default or
Event of Default has occurred and is continuing or would result from giving
effect to this Seventh Amendment and (ii) the representations and warranties
contained in the Credit Agreement and the other Loan Documents (other than
representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a) and
3.19 of the Credit Agreement) are true and correct in all material respects on
and as of the date hereof with the same effect as if made on and as of the date
hereof or, in the case of any representations and warranties that expressly
relate to an earlier date, as though made as of such date; provided, that any
representation or warranty that is qualified by materiality (it being understood
that any representation or warranty that excludes circumstances that would not
result in a “Material Adverse Change” or “Material Adverse Effect” shall not be
considered (for purposes of this proviso) to be qualified by materiality) shall
be true and correct in all respects as of the applicable date; and provided,
further, that for purposes of this Section Five, the representations and
warranties contained in (i) Section 3.04(a) of the Credit Agreement shall be
deemed to refer to Parent’s Annual Report on Form 10-K for 2018 filed with the
SEC (as amended) and all Quarterly Reports on Form 10-Q or Current Reports on
Form 8-K that have been filed since December 31, 2018 by Parent with the SEC (as
amended) and (ii) Section 3.05(a) of the Credit Agreement shall be deemed to
refer to the audited consolidated financial statements of Parent and its
Subsidiaries for the fiscal year ended December 31, 2018, included in Parent’s
Annual Report on Form 10-K for 2018 filed with the SEC (as amended) and the
unaudited consolidated financial statements of Parent and its Subsidiaries for
the fiscal quarters ended March 31, 2019, June 30, 2019 and September 30, 2019.
SECTION SIX - Confirmation. The Borrower and the Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents, shall include, without
limitation, all obligations of the Borrower with respect to the Revolving
Commitments (as increased and extended pursuant to this Seventh Amendment) and
all obligations of the Guarantor with respect of the guarantee of such
obligations, respectively, and (ii) reaffirm the grant of Liens on the
Collateral to secure the Obligations (as extended and increased pursuant to this
Seventh Amendment) pursuant to the Collateral Documents.
SECTION SEVEN - Reference to and Effect on the Credit Agreement. On and after
the Seventh Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Seventh Amendment. The Credit Agreement and each of the other
Loan Documents, as specifically amended by this Seventh Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Seventh Amendment shall be deemed to be a “Loan Document”
for all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Seventh Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents.
SECTION EIGHT - Execution in Counterparts. This Seventh Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Seventh Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Seventh Amendment by facsimile or electronic .pdf copy
shall be effective as delivery of a manually executed counterpart of this
Seventh Amendment.


6

--------------------------------------------------------------------------------




SECTION NINE - Governing Law. THIS SEVENTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
SECTION TEN - Miscellaneous.    (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement are hereby incorporated mutatis mutandis herein by reference
thereto as fully and to the same extent as if set forth herein.
(b)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Seventh Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Revolving Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed and delivered as of the day and year first above written.
AMERICAN AIRLINES, INC., as the Borrower
By: /s/ Thomas T. Weir            
Name: Thomas T. Weir
Title: Vice President and Treasurer
AMERICAN AIRLINES GROUP INC., as Parent and Guarantor
By: /s/ Thomas T. Weir            
Name: Thomas T. Weir
Title: Vice President and Treasurer


[Seventh Amendment to Amended and Restated Credit and Guaranty Agreement (LHR)]

--------------------------------------------------------------------------------





CITIBANK N.A.,
as Administrative Agent
By: /s/ Matthew Burke            
Name: Matthew Burke
Title: Vice President


[Seventh Amendment to Amended and Restated Credit and Guaranty Agreement (LHR)]

--------------------------------------------------------------------------------






Schedule 1
ANNEX A
Lenders and Commitments
Name of Bank
Seventh Amendment Extended Revolving Commitment
Sixth Amendment Non-Extended Revolving Commitment
LC Commitment
Citibank N.A.
[***]
[***]
$200,000,000
Bank of America, N.A.
[***]
[***]
 
Barclays Bank PLC
[***]
[***]
 
Credit Suisse AG, Cayman Islands Branch
[***]
[***]
 
Deutsche Bank AG New York Branch
[***]
[***]
 
Goldman Sachs Bank USA
[***]
[***]
 
Industrial and Commercial Bank of China Limited, New York Branch
[***]
[***]
 
JPMorgan Chase Bank, N.A.
[***]
[***]
 
Morgan Stanley Bank, N.A.
[***]
[***]
 
Morgan Stanley Senior Funding, Inc.
[***]
[***]
 
Sumitomo Mitsui Banking Corporation
[***]
[***]
 
BNP Paribas
[***]
[***]
 
Credit Agricole Corporate and Investment Bank
[***]
[***]
 
HSBC Bank USA, N.A.
[***]
[***]
 
MUFG Union Bank, N.A.
[***]
[***]
 
Standard Chartered Bank
[***]
[***]
 
U.S. Bank National Association
[***]
[***]
 
BOKF, NA dba Bank of Texas
[***]
[***]
 
Texas Capital Bank, N.A.
[***]
[***]
 
Total:
$1,630,500,000
$12,000,000
$200,000,000



[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

